Case 2:18-cv-02833-SJF-AKT Document 52 Filed 07/29/19 Page 1 of 3 PageID #: 226
                                 New York Office                California Office                 www.mkwllp.com
                                 15 W. 26th Street, 7th Floor   450 Sansome Street, Suite 1005
                                 New York, New York 10010       San Francisco, California 94111
                                 Phone: 212-529-5131            Phone: 415-738-6228
                                 Fax: 212-529-5132


                                                                                        Marc J. Pernick
                                                                                          415-738-7391
                                                                                  mpernick@mkwllp.com

July 29, 2019
Honorable Sandra J. Feuerstein
United States District Court for the
Eastern District of New York
100 Federal Plaza
Courtroom 1010
Central Islip, NY 11722

VIA ECF

      Re: Matkal v. VG Rush/Priceless/Savewize (2:18-02833-SJF-AKT)

Dear Judge Feuerstein:

We represent Defendant and Third-Party Plaintiff VG Rush Corp. (“VG Rush”)
in this action. In advance of the July 30, 2019 Status Conference, VG Rush
submits this letter to apprise the Court of one significant and very recent
development in the case.

The deadline for Plaintiff Matkal, LLC (“Matkal”) to complete its discovery is
July 30, 2019. (See Minutes of May 30, 2019 Status Conference (ECF No. 51).)
Right on the cusp of that deadline (i.e., last Friday evening, July 26, 2019),
Matkal served VG Rush with a motion to amend the pleadings that would – at
the last minute – change the complexion of this case dramatically.

Matkal’s proposed amended complaint attempts to add Blue Point Solutions,
LLC (“Blue Point”) as a party plaintiff. According to this pleading, although VG
Rush sold the 278 Magformers toy sets at issue in this case to Matkal, it is not
Matkal who later tried to sell the allegedly counterfeit goods on Amazon and got
suspended by Amazon. The pleading admits that Matkal was not suspended
by Amazon and that, in fact, Matkal did not suffer any of the supposed harms
that it has always alleged resulted from the suspension.

The proposed amended complaint reveals that Matkal gave the Magformers to
its alleged affiliate Blue Point, that Blue Point tried to sell them on Amazon,
that Blue Point later got suspended by Amazon, and that – if any damage
occurred (which VG Rush disputes) – it is Blue Point that was damaged.
Case 2:18-cv-02833-SJF-AKT Document 52 Filed 07/29/19 Page 2 of 3 PageID #: 227
Mauriel Kapouytian Woods LLP

Honorable Sandra J. Feuerstein
July 29, 2019
Page 2 of 3

VG Rush will oppose Matkal’s motion to amend on several grounds. First, the
newly alleged facts regarding the Matkal/Blue Point relationship were – by
definition – known to Matkal at the time it filed suit. Indeed, these facts were
in Matkal’s exclusive possession and VG Rush had no way to know them. VG
Rush did later (over a year ago) serve document requests asking Matkal to
produce documents sufficient to identify (a) its “corporate and management
structure, including … each of its divisions, affiliates, managers, directors and
officers,” and (b) its “past and present parents, subsidiaries, divisions,
affiliates, and predecessors[.]” But Matkal objected to both requests and
refused to produce responsive documents. Matkal thus has concealed from VG
Rush the very facts that it is now – right as discovery closes – trying to place
front-and-center in a case-changing amendment.

Finally, although Matkal tries to downplay the significance of its proposed
pleading, the facts alleged in the amended complaint would have a dramatic
impact on this case. Matkal now concedes that – even taking all of its
allegations as true – it was not damaged at all as a result of purchasing the
Magformers products from VG Rush. And, while the amended complaint would
allege that Blue Point suffered damages after Matkal transferred the goods to
Blue Point and Blue Point tried to sell them on Amazon, Blue Point was not in
privity with VG Rush. Blue Point hence cannot maintain claims against VG
Rush. See, e.g., Dixon v. Ford Motor Co., 2015 U.S. Dist. LEXIS 146263, *12
(E.D.N.Y. Sep. 30, 2015) (“the general rule in New York is that, absent privity, a
plaintiff cannot recover damages for economic loss based upon breach of
implied warranty”); Arthur Glick Leasing, Inc. v. William J. Petzold, Inc., 858
N.Y.S.2d 405, 408 (App. Div. 2008) (“we agree with Caterpillar’s assertion that
it had no privity of contract with plaintiff, rendering any claim of breach of
implied warranties ineffective as a matter of law”).

VG Rush will brief its opposition to Matkal’s motion in due course. But the
Court should not allow Matkal to change this case so dramatically now that
discovery is closing. Nor should the Court allow Matkal to reopen discovery
and further extend this meritless case, especially based on facts that Matkal
knew back when it filed suit.

Matkal’s claims for its bloated consequential damages never had any
substantive merit. The facts that Matkal has just surfaced destroy its claims –
and those of the newly proposed plaintiff – even further.
Case 2:18-cv-02833-SJF-AKT Document 52 Filed 07/29/19 Page 3 of 3 PageID #: 228
Mauriel Kapouytian Woods LLP

Honorable Sandra J. Feuerstein
July 29, 2019
Page 3 of 3

                                    Respectfully Submitted,

                                    /s/ Marc J. Pernick

                                    Marc J. Pernick
cc.   Counsel via ECF
